DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 11-19 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Salciarini (USPN 8172473).
Salciarini teaches an applicator device for applying a fluid comprising an elongate element (48) extending along a longitudinal axis.  There are a plurality of spikes (50) having a first end embedded on the elongate element and a second end that is free.  The elongate element and the spikes are integral.  There is an opening on an exterior surface of the elongate element and a recess (52) on the exterior surface at the at least one opening wherein the recess has an undercut profile.
With regards to claim 12, one part of the exterior surface is concave (figure 4).
With regards to claim 13, the elongate element comprises a plurality of contiguous exterior faces and at least one of the contiguous exterior faces includes a surface that is concave relative to the 
With regards to claim 15, the opening has a helical form about the longitudinal axis (figure 7).  
With regards to claim 16, the elongate element comprises a plurality of recesses radially spaced over a transverse section (four recesses).
With regards to claim 17, the elongate element has four recesses radially spaced over a transverse section (figure 4).
With regards to claim 18, the elongate element has four openings in succession along the longitudinal axis (there are four openings that extend the length of the longitudinal axis).
With regards to claim 19, there is a concave face on the elongate element arranged between lines formed by the openings (figure 4).
				Relevant Prior Art
PGPub 20160270513 is considered to be relevant prior art and should be considered when submitting a response to this office action.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAY LYNN KARLS whose telephone number is (571)272-1268.  The examiner can normally be reached on M-Th (6am-5pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles can be reached on 571-270-5531.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHAY KARLS/Primary Examiner, Art Unit 3723